Title: To John Adams from C. W. F. Dumas, 26 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 26e. Avr. 1781

Je n’ai rien, pour le coup, de nouveau à vous marquer, Si ce n’est, que je viens d’apprendre qu un certain nombre de Marchands de la grande ville fera enfin la basse démarche auprès du Mre. Br. d’envoyer des Députés à L—— négocier la restitution de ce qui leur appartient des effets capturés à S. E. Quelques bons Patriotes, quoi, qu’ils y perdent aussi, ont refusé de souscrire à cette Députation, à la tête de laquelle Sera Mr. H—— . Ceux de Rm. ont refusé aussi de participer à cette petitesse. J’espere que votre démarche, dans la premiere Semaine du Mois prochain, relevera par ses bons effets le courage des autres. Je viens de mettre au net ma Traduction, pour l’avoir prête à remettre à l’Imprimeur dès que vous le jugerez à propos après la démarche faite. J’en suis toujours plus content; et je me persuade de plus en plus, que vous avez raison de ne pas vouloir différer davantage. Il est bon d’ailleurs que cela se fasse lorsque les Etats d’Hde. se trouveront assemblés ici: Or ils le seront le 4 du mois prochain. Ayez la bonté, Monsieur, de vouloir m’avertir quand vous quitterez Amst., et quand vous comptez de vous rendre ici pour la Démarche. J’écris ce soir à Bruxelles à une Maison dont on m’a donné l’adresse, et qui se charge ordinairement de faire venir des effets de Paris à bon compte par des Rouliers, afin de Savoir leurs conditions, et l’adresse de leur Correspondant à Paris. Dès que j’aurai réponse, je vous en ferai part; et alors vous pourrez avoir vos Coffres quand vous voudrez et sûrement. Mes respects, S’il vous plait, à Mr. Searle, et à Mr. Gillon, S’il est à Amstm. Je suis avec tout celui qui vous est voué pour toujours, Monsieur Votre trèshumble & trèsobéissant serviteur

Dumas


Le Courier qu’on attend ici de Petersb. n’est pas encore arrivé.

